     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 1 of 23




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JAMI CLAIRE and KATHRYN LANE,

     Plaintiffs,

v.                                CASE NO.: 4:20-cv-00020-MW-CAS

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES; JONATHAN
SATTER, in his official capacity as
Secretary of the Florida Department of
Management Services; UNIVERSITY OF
FLORIDA BOARD OF TRUSTEES;
MORTEZA HOSSEINI, in his official
Capacity as Chair of the University of
Florida Board of Trustees; THOMAS
KUNTZ, DAVID BRANDON, JAMES
HEAVENER, LEONARD JOHNSON,
MICHAEL MURPHY, DANIEL O’KEEFE,
RAHUL PATEL, MARSHA POWERS,
JASON ROSENBERG, ROBERT STERN,
RAY THOMAS, and ANITA ZUCKER, in
their official capacities as Members of the
University of Florida Board of Trustees;
and ANDY THOMAS, in his official capacity
as Public Defender of the Second Judicial
Circuit of Florida,

     Defendants.
__________________________________________/

 DEFENDANT UNIVERSITY OF FLORIDA BOARD OF TRUSTEES AND
   UNIVERSITY OF FLORIDA BOARD OF TRUSTEES MEMBERS’
        MOTION TO DIMISS PLAINTIFF’S COMPLAINT
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 2 of 23




      Defendants, University of Florida Board of Trustees (“UF”) and Members of

the University of Florida Board of Trustees, in their official capacities (“UF Board

Members”), (collectively “UF Defendants”) through undersigned counsel, and

pursuant to Rules 12(b)(1) and 12(b)(6), Fed. R. Civ. P., and N.D. Fla. Loc. R. 7.1,

moves this Court to dismiss Counts II, and V of the Complaint, with prejudice.

                                     Introduction

      The Complaint must be dismissed based on several fundamental grounds.

Plaintiff Jami Claire (“Plaintiff” or “Ms. Claire”) brings the following counts against

the UF Defendants: Count II asserts violations of Title VII against UF; and Count

V, brought pursuant to 42 U.S.C. §1983, asserts violations of the Fourteenth

Amendment’s Equal Protection Clause against the UF Board Members.

      Each of these counts must be dismissed, with prejudice, because Plaintiff has

failed to demonstrate standing. None of the alleged injuries are fairly traceable to, or

can be redressed by, the UF Defendants. This is because by statute, the Florida

Department of Management Services (“DMS”) has total control and authority over

the provision of health insurance for state employees, including the Plaintiff. As

such, the actions of the UF Defendants are not fairly traceable to the harm suffered

by the Plaintiff, which was solely caused by the actions of the State in determining

the appropriate level of healthcare for its employees.




                                        2 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 3 of 23




      Count V, styled as an Ex Parte Young claim for prospective injunctive relief

from a continuing violation of law against state officers, also fails because it is barred

by sovereign immunity. The relief sought is essentially retrospective and not

prospective, and the UF Board Members lack the authority to implement the

complained-of plan at issue. Both are factors that destroy the legal fiction that Ex

Parte Young provides in very limited cases for litigants to obtain relief from states

officials in federal courts in situations where such actions for relief would otherwise

be barred.

                                         Facts

      The following facts are taken from the Complaint and in the light most

favorable to the Plaintiff, Jami Claire. None of the facts recited herein should be

deemed an admission on the part of the moving parties that they are true. That said,

the facts as set forth herein and in the complaint, simply do not provide a basis for

relief against the UF Defendants.

      Plaintiff, Ms. Claire was born male, but identifies as female. (Doc. 1 p. 8 ¶ 20,

p. 18 ¶ 63). Plaintiff was diagnosed with gender dysphoria at or before the alleged

constitutional and statutory violations occurred. (Doc. 1, p.18 ¶ 66). According to

the Complaint, gender dysphoria is a medical diagnosis for the “feeling of

incongruence between one’s gender identity and one’s sex assigned and birth, and

the resulting distress caused by that incongruence. . ..” (Doc. 1 p. 8 ¶ 22). Plaintiff

                                         3 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 4 of 23




alleges that her treating physician recommended she receive an orchiectomy and

deemed it medically necessary to treat her gender dysphoria. (Doc. 1 p. 24 ¶ 89, 90).

      Plaintiff Claire is employed as a Senior Biological Scientist in the College of

Veterinary Medicine at the University of Florida. (Doc. 1 p. 17 ¶ 60). As a state

employee, her health insurance is provided by the state of Florida through AvMed.

(Doc. 1, pp. 12-13 ¶ ¶ 36, 40, 41).

      The state health plan is developed, maintained, and provided by DMS. (Doc.

1 pp. 12-13 ¶ ¶ 37, 38, 39). Under section VI of the health insurance plan documents

outlining the coverage provided by AvMed there is a “Limitations and Exclusion”

provision, which states “[t]he following services and supplies are excluded from

coverage under this Plan unless a specific exception is noted. Exceptions may be

subject to certain coverage Limitations.” (Doc. 20-1 p. 57). Section VI then goes on

to identify 39 different categories of limitations and exclusion in the plans, one of

which is “gender reassignment or modification services supplies.” (Doc. 20-1 p. 57).

      While the Complaint does not include the AvMed document, it is referred to

extensively therein. The Eleventh Circuit has instructed that a district court may

consider extrinsic evidence in ruling on a motion to dismiss if it is (1) central to the

plaintiff's claim, and (2) its authenticity is not challenged. SFM Holdings, Ltd. v.

Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010)); see also Trustmark

Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267-68 (11th Cir. 2002). Plaintiff’s

                                        4 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 5 of 23




Complaint is centered around the state-provided insurance plan and the gender

reassignment exclusion is also referred to repeatedly. (Doc. 1 p. 15 ¶ 50). Obviously,

the plan document is central to the complaint and their authenticity should not be in

question.

      Plaintiff alleges that she sought authorization for an orchiectomy through the

state health plan on December 27, 2018. (Doc. 1 p. 25 ¶ 92). AvMed issued a letter

to Claire denying authorization for the procedure because, according to AvMed, it

fell under the gender reassignment or modification services or supplies coverage

exclusion. (Doc 1 p. 25 ¶ 93). Plaintiff appealed the denial to AvMed pursuant to the

plan and AvMed denied the appeal. (Doc. 1 p. 25 ¶ 94). Plaintiff then filed a second–

level appeal to the Division of State Group Insurance which also denied the appeal

for the same basis as AvMed’s denial. (Doc. 1 p. 25 ¶ 96, 97).

      It is these denials upon which Plaintiff premises her Complaint, but

fundamentally, Plaintiff fails to allege any fact connecting UF or its Board Members

to these decisions or to the establishment of the state plan.




                                        5 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 6 of 23




                                     Argument 1
I.   Plaintiff Lacks Article III Standing to Sue the UF Defendants.

     All of Plaintiff’s Counts against the UF Defendants must be dismissed pursuant

to Rule 12(b)(1), Fed. R. Civ. P., as this Court lacks subject matter jurisdiction over

the Plaintiff’s claims. This is because the Plaintiff cannot establish standing to sue

the UF Defendants. To satisfy the constitutional restriction of federal courts’

jurisdiction to “cases” and “controversies,” “a plaintiff must demonstrate

constitutional standing.” Bank of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296,

1302 (2017). Article III standing requires Plaintiffs show an “injury in fact” that is

“fairly traceable” to the defendant’s conduct and “that is likely to be redressed by a

favorable judicial decision.” Id. The party invoking federal jurisdiction bears the

burden of proving standing. Hollywood Mobile Estates Ltd. v. Seminole Tribe of

Fla., 641 F.3d 1259, 1265 (11th Cir. 2000).

     To be sure, litigants must establish standing to sue under Title VII, but the

burden under Title VII is weightier than the Article III standard. Only a “person

aggrieved” may file suit under Title VII. 42 U.S.C. § 2000e–5(b), (f)(1). Standing

for those “aggrieved” under Title VII must be construed more narrowly than the

outer boundaries of Article III. Thompson v. N. Am. Stainless, LP, 562 U.S. 170,




1
  Because this Court is surely well-versed in the standard for adjudicating a motion
to dismiss, it is omitted.
                                       6 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 7 of 23




177-78 (2011). Instead of Article III standing, the proper test to determine standing

under Title VII is the “zone of interests” test. Id. at 177. Under this test, review must

be denied “if the plaintiff's interests are so marginally related to or inconsistent with

the purposes implicit in the statute that it cannot reasonably be assumed that

Congress intended to permit the suit.” Id. (quoting Clarke v. Secs. Indus. Assn., 479

U.S. 388, 399–400 (1987)). Moreover, the plain terms of Title VII only make

actionable instances where an employer, as defined by the statute, takes an adverse

employment action against an employee. 42 U.S.C. § 2000e—2(a).

      Here, Plaintiff’s alleged injuries are not fairly traceable to the challenged

actions of the UF Defendants. In fact, the injuries are not traceable to these

defendants at all. Moreover, a favorable decision by this Court on the Counts subject

to this motion will not result in any remedy that the UF Defendants can provide as a

matter of law. Stated another way, this Court cannot compel UF to do anything that

would redress Plaintiff’s injuries. Thus, Plaintiff cannot establish the requisite

standing to proceed against these defendants warranting dismissal.

      a.     Plaintiff’s Injuries Are Not Fairly Traceable to UF Defendants

      Article III standing requires “a causal connection between the injury and the

conduct complained of—the injury has to be fairly traceable to the challenged action

of the defendant, and not the result of the independent action of some third party.”

Hollywood Mobile Estates, 641 F.3d at 1265 (quoting Lujan v. Defs. of Wildlife, 504


                                        7 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 8 of 23




U.S. 555, 560 (1992)). Here, any injury allegedly suffered by the Plaintiff via denial

of coverage for her requested procedures, is exclusively tied to the independent

actions of a third party – DMS. The UF Defendants do not have any control over

any aspect of the health insurance provided to state employees via the AvMed state

insurance plan.

      The Florida Legislature has expressly declared its intent that DMS “shall be

responsible for all aspects of the purchase of health care for state employees under

the state group health insurance plan or plans . . ..” §110.123(3)(c), Fla. Stat. (2019).

(emphasis supplied). The responsibilities assigned DMS by the Legislature include

the “determination of health care benefits to be provided” and the “negotiation of

contracts for health care and health care administrative services.” Id.; see also

§110.123(5)(a), Fla. Stat. (It is the duty of the DMS to “[d]etermine the benefits to

be provided and the contributions to be required for the state group insurance

program”). Plaintiff acknowledges DMS’s statutory responsibilities as to the

determination and provision of group health insurance for state employees. (Doc. 1

¶ 37-40). To be sure, the University of Florida is a “State Agency” for purposes of

the state insurance program. §110.123(2)(i), Fla. Stat. The Plaintiff is a full-time

employee of a state agency as defined in §110.123(2)(i), Fla. Stat., and she has

voluntarily elected to participate in the group insurance program offered by DMS as

an enrollee. §110.123(2)(b) & (c), Fla. Stat.

                                        8 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 9 of 23




      Nowhere in the Complaint does Plaintiff allege that the UF Defendants have

any role in, or authority to, implement the state health plans, establish exclusions,

solicit or choose providers, or otherwise control or influence any aspect of the state

health plans. Further, there is no allegation in the Complaint that the UF Defendants

were in any way involved in the decision to deny the Plaintiff her requested

procedure. The hands of state agencies are tied because those agencies must offer

the health plans selected by DMS, exclusions and all.

      It was solely DMS’s responsibility, both by statute and in practice, to select

and define the contours of the benefits offered under the state health plan. Because

the UF Defendants had no involvement in that process, no conduct of the UF

Defendants is fairly traceable to the injury alleged in the Complaint.

      Indeed, ultimately, the “fairly traceable” element of Article III standing is

essentially a threshold showing that there is some causal connection between the

injury and the actions of the defendants. See Allen v. Wright, 468 U.S. 737, 757

(1984) (holding that causation is a distinct requirement of standing apart from

whether the requested relief might substantially remedy a threatened constitutional

injury). This case is similar to numerous cases in which the Eleventh Circuit has

found want of facts to establish the “fairly traceable” element of Article III standing

and a lack of causal connection between the conduct alleged on the part of a

defendant and the injury suffered.

                                       9 of 24
    Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 10 of 23




      For example, in Doe v. Pryor, several plaintiffs sued the Attorney General of

Alabama to enjoin enforcement of a statute making “deviate sexual intercourse” a

criminal offense. 344 F.3d 1282, 1285–86 (11th Cir. 2003). While one plaintiff lost

a custody dispute based on the challenged statute, the Eleventh Circuit held that this

injury was not “fairly traceable” to the Attorney General because the Attorney

General played no role in that custody determination. Id. at 1285. What was lacking

in Doe is the same as what is lacking here, any connection between the defendant

and the injury. Id.; see also Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding

that injury was not fairly traceable to Secretary of the Interior, where there was no

allegation that Secretary caused any injury, in that case, a forcible eviction of a

leased property committed by the Seminole Tribe of Florida); Daogaru v. U.S.

Attorney Gen., 683 Fed. App'x 824, 825-26 (11th Cir. 2017) (dismissing federal

government defendant and finding that defendant’s conduct was not fairly traceable

to injury in complaint challenging federal firearms law prohibiting the plaintiff from

possessing a firearm and ammunition in his home, where state law independently

prohibited plaintiff from possessing a firearm); Allen, 468 U.S. at 753

n.19, abrogated in part on other grounds by Lexmark Intern., Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014) (holding that parents lacked standing to sue

the IRS for their children's diminished ability to receive an education in a racially

integrated school because, even though this was a cognizable injury, “whatever

                                      10 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 11 of 23




deficiencies exist in the opportunities for desegregated education for [plaintiffs']

children might not be traceable to IRS violations of law”).

      If the bar for the “fairly traceable” element of Article III standing is as low as

the facts of the Complaint suggest, then any denial of a benefit under the state plan

by insurance providers such as AvMed, could lead to state agencies being hauled

into court to defend an action it had nothing to do with. Just as in those situations,

the decision to deny a particular claim for benefits, perhaps for cosmetic dentistry or

laser eye surgery, that an employer is in no way a part of could lead to liability for a

state agency even though it was in no way involved in that determination.

      This simply is not the bar for standing in this Circuit. As the Eleventh Circuit

has noted, a plaintiff lacks standing to challenge a rule if an independent source

would have caused her to suffer the same injury. Swann v. Sec'y, Georgia, 668 F.3d

1285, 1288–89 (11th Cir. 2012); Charles Alan Wright, Arthur R. Miller & Edward

H. Cooper, Federal Practice and Procedure § 3531.5 (3d ed. 2008) (“Rather than a

break in one causal chain, standing may be defeated by finding a different cause.”).

Here, you can substitute the UF Defendants for any state agency and the result would

be the same because that result is compelled by DMS. Nothing is more probative of

the lack of standing.




                                       11 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 12 of 23




      b.      Plaintiff’s Injuries Are Not Redressable by the UF Defendants
      For an injury to be redressable “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan, 504

U.S. at 561. “Redressability is established . . . when a favorable decision ‘would

amount to a significant increase in the likelihood that the plaintiff would obtain relief

that directly redressed the injury suffered.’” Mulhall v. UNITE HERE Local 355,

618 F.3d 1279, 1290 (11th Cir. 2010) (quoting Harrell v. Fla. Bar, 608 F.3d 1241,

1260 n.7 (11th Cir. 2010)). Courts must be able “to ascertain from the record whether

the relief requested is likely to redress the alleged injury,” Steele v. Nat'l Firearms

Act Branch, 755 F.2d 1410, 1415 (11th Cir. 1985), and if they cannot, then there is

no jurisdiction to entertain the action. See DiMaio v. Democratic Nat'l Comm., 520

F.3d 1299, 1303 (11th Cir. 2008) (dismissing complaint for lack of standing because

it did not “suggest in any way how [the] ‘injury’ could be redressed by a favorable

judgment”).

      Plaintiff and her Co-Plaintiff, Kathryn Lane, seek, inter alia, equitable relief

in the form of permanent injunctive relief against all of the defendants to: (1) cease

enforcement of the State Plan Exclusion of coverage for “gender reassignment or

modification services and supplies”; and (2) provide benefits that cover Plaintiffs’

medically necessary gender affirming care. (Doc 1 p. 51). Again, as DMS is the

singular controlling entity as to the determination and administration of the state


                                        12 of 24
    Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 13 of 23




health plans as provided pursuant to Chapter 110 Fla. Stat., a favorable decision

against the UF Defendants will do absolutely nothing to redress the Plaintiff’s

alleged injuries. UF has no power to require DMS to alter the group health insurance

plans already in effect. Moreover, UF Defendants cannot compel or require DMS,

notwithstanding the current plans in effect, to provide funds that cover the benefits

the Plaintiffs seek, nor do they have any inherent statutory authority to commit state

funds for such use.

      In fact, UF is statutorily prohibited from doing so as the state of Florida has

exclusively made it the province and authority of DMS to control such terms. See

section I(a), supra; see also §1001.706(6)(b), Fla. Stat. (“Unless specifically

authorized by law, neither the Board of Governors nor a state university may offer

group insurance programs for employees as a substitute for or as an alternative to

the health insurance programs offered pursuant to chapter 110”). Accordingly, even

if the Plaintiff is successful in Counts II or V, the harm suffered by Plaintiff cannot

be redressed by the UF Defendants. As such Plaintiff lacks Article III standing to

sue the UF Defendants. See Doe, 344 F.3d at 1285–86 (holding that injuries suffered

by plaintiff in custody proceeding by virtue of criminal statute would not be

redressed through lawsuit against the Alabama Attorney General where injunctive

relief against the Attorney General would have done nothing to change the result the

plaintiff suffered in the state court custody proceeding and nothing that the court

                                       13 of 24
      Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 14 of 23




could order the Attorney General refrain from doing would address the harm

suffered); Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding plaintiff could

not establish standing against Secretary of the Interior because plaintiff failed to

show how a judgment against the Secretary would redress the harm caused by a third

party).

II.   Count V, Asserting Equal Protection Clause Violations is Barred by the
      Doctrine of Sovereign Immunity
       Count V, brought pursuant to Section 1983, is lodged against the UF Board

Members in their official capacities, and alleges a deprivation of rights under the

Equal Protection Clause of the Fourteenth Amendment. This claim however is

barred by the Eleventh Amendment, and, while technically styled as an Ex Parte

Young claim, that legal fiction should not apply here.

       “Dual sovereignty is a defining feature of our Nation's constitutional

blueprint.” Sossamon v. Texas, 563 U.S. 277, 283 (2011) (citation omitted). “Upon

ratification of the Constitution, the States entered the Union ‘with their sovereignty

intact.’” Id. (citation omitted). It is a fundamental concept of Federalism that states

yield their sovereignty only with respect to matters exclusively assigned to the

federal government. See Blatchford v. Native Vill. of Noatak, 501 U.S. 775, 779

(1991). This concept underlies the Eleventh Amendment of the Constitution which

limits the power of federal courts to hear certain lawsuits brought against states. See

U.S. Const. amend. XI; P.R. Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 506
                                       14 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 15 of 23




U.S. 139, 143-46 (1993). The Eleventh Amendment provides that “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by citizens of

another state . . ..” U.S. Const. Amend. XI.

       The Amendment has been interpreted by the Supreme Court to forbid lawsuits

brought by citizens of a state against their own state in federal courts under most

circumstances. Congress may abrogate state sovereign immunity if it has

unequivocally expressed its intent to abrogate the immunity and if it has acted

pursuant to a valid exercise of power. Seminole Tribe of Fla. v. Fla., 517 U.S. 44,

55 (1996). The doctrine of sovereign immunity has been interpreted to bar suits

against an unconsenting state brought by private parties regardless of the nature of

the relief sought. See id.; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984).

       Sovereign immunity, as embodied in the Eleventh Amendment, precludes

actions brought pursuant to Section 1983 against state entities for money damages

and for injunctive relief. Indeed, state entities and state officials sued in their official

capacities are not “persons” subject to suit under Section 1983. See Will v. Mich.

Dep't of State Police, 491 U.S. 58, 70–71 (1989). The state of Florida has not waived

its immunity to suits under Section 1983. See Gamble v. Fla. Dep't of Health &

Rehab. Servs., 779 F.2d 1509, 1513-20 (11th Cir. 1986).

                                         15 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 16 of 23




      Nevertheless, the Eleventh Amendment and the doctrine of sovereign

immunity does not preclude suits against state officers in their official capacity for

prospective injunctive relief when the state officers’ alleged actions are in violation

of federal law. Ex Parte Young, 209 U.S. 123 (1908); Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011). This is because such suits, including suits under Section

1983, are not treated as suits against the state itself. Will, 491 U.S. at 71 n. 10.

      The Ex Parte Young doctrine creates a legal fiction allowing a claim against

a state officer to redress continuing violations of federal law. Verizon Md. Inc. v.

Public. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002). However, only prospective

injunctive or declaratory relief may be sought against a state official under Ex Parte

Young. See Green v. Mansour, 474 U.S. 64, 68 (1985); Fla. Ass'n of Rehab.

Facilities, Inc., 225 F.3d 1208, 1219 (11th Cir. 2000). The exception does not allow

a plaintiff “to adjudicate the legality of past conduct.” Summit Med. Assocs., P.C. v.

Pryor, 180 F.3d 1326, 1337-38 (11th Cir. 1999) (“Ex parte Young requires the

allegation of an ongoing and continuous violation of federal law.”)

      Moreover, Ex parte Young cannot “operate as an exception to ... sovereign

immunity where no defendant has any connection to the enforcement of the

challenged law at issue.” Id. at 1341. Thus, before the exception applies, the “state

officer [named as a defendant in his official capacity must have] the authority to

enforce an unconstitutional act in the name of the state.” Id.

                                        16 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 17 of 23




       The Equal Protection Clause claim brought pursuant to Section 1983 against

the UF Board Members in their official capacities must be dismissed because, while

the counts are pled in a manner suggesting that Plaintiff seeks only prospective

declaratory and injunctive relief to redress ongoing violations of the law, the

Complaint’s allegations actually reflect an attempt to dress-up claims for the

monetary redress of a past harm as a request for prospective injunctive relief.

Further, as state law makes clear, the UF Board Members simply have no influence,

effect, or authority to dictate the terms of the state health plan challenged by the

Plaintiff.

       a.     Count V Against the UF Board Members in their Official Capacities
             is, in Essence, Brought Against the State and for Retrospective
             Monetary Relief

       The Ex Parte Young fiction does not apply if the prospective relief sought by

a plaintiff is the functional equivalent of money damages. In those situations, where

the damages are "measured in terms of a monetary loss resulting from a past breach

of a legal duty," sovereign immunity would bar a claim even brought against state

officials in their official capacities. Edelman v. Jordan, 415 U.S. 651, 668 (1974).

“[W]hen the action is in essence one for the recovery of money from the state, the

state is the real, substantial party in interest and is entitled to invoke its sovereign

immunity from suit even though individual officials are nominal defendants.” Ford




                                       17 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 18 of 23




Motor Co. v. Dep’t of Treasury, 323 U.S. 459, 464 (1945) (overruled on other

grounds).

      Here, while Plaintiff alleges she is seeking only prospective declaratory and

injunctive relief to redress an ongoing violation of the law on the part of the UF

Board Members, the Complaint cannot avoid the application of the doctrine of

sovereign immunity merely through creative pleading. Contrary to the tenor of the

Complaint, it is clear the Plaintiff is actually seeking a declaration that the denial of

her requested procedures and the application of the gender-identity exclusion was

unlawful. This is not a case where the Complaint pleads an ongoing violation of a

federal law, or the entitlement to prospective injunctive relief against state officials

in anything but a nominal sense.

      Indeed, “cases in which that relief is intended indirectly to encourage

compliance with federal law through deterrence or simply to compensate the victim”

are not appropriate for Ex Parte Young actions. See Fla. Ass'n of Rehab. Facilities,

Inc., 225 F.3d at 1219. Ex Parte Young actions are for those situations in which the

remedies end a continuing violation of federal law and are necessary to vindicate

federal interest in securing the supremacy of the law, but not where the interest is

compensatory or deterrence. Id. at 1219-21. The instant matter is essentially an

appeal of a past denial of claims for benefits under the plans, dressed up as a claim

for prospective injunctive relief.

                                        18 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 19 of 23




      Seminole Tribe of Fla. v. Fla. Dep't of Revenue, 750 F.3d 1238 (11th Cir.

2014), is instructive. There, the Eleventh Circuit considered whether Ex Parte

Young applied where a tribe sought a declaratory judgment that it was exempt from

Florida’s fuel tax. The Eleventh Circuit found the State was the “real, substantial

party in interest” because the suit was in essence “a suit for monetary relief to be

financed by the Florida fisc.” Id. at 1244. The Court reasoned that the “relief that the

Tribe seeks is equitable in name only[,]” because, due to the structure of Florida's

tax laws, a “declaratory ruling that the Tribe is exempt from the tax would amount

to a judgment that the Tribe is entitled to a refund under Florida law” money that

necessarily would have to come from state coffers. Id. The Court noted the refund

would amount to a money judgment against Florida. Id. The Court also noted that,

even if the relief sought “could conceivably be described as prospective in

nature[,]” the relief is nothing “other than an award of damages.” Id.

      Just as in Seminole Tribe, the Plaintiff here seeks relief that is prospective and

equitable in name only. The effect of finding that the terms of the state health plan

or its application to the Plaintiff are unconstitutional, is to redress a past harm

suffered by the Plaintiff and require the state to expend monies to fund the

procedures Plaintiff contend were unlawfully denied. This is hardly akin to the

proper cases for prospective injunctive relief appropriately brought against state

officials in their official capacities to cease ongoing violations federal law, for

                                       19 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 20 of 23




example, to require state officials to remove a display of the Ten Commandments

from a state capitol building; Van Orden v. Perry, 545 U.S. 677 (2005); or to

challenge state officials on the constitutionality of a statute concerning school

prayer. Wallace v. Jaffree, 472 U.S. 38 (1985). The distinction makes a difference,

and warrants dismissal of the claims as to the UF Board Members in their official

capacities. See Fla. Ass'n of Rehab. Facilities, Inc., 225 F.3d at 1221 (“[T]he

Eleventh Amendment's immunity is triggered when a declaration or injunction

effectively calls for the payment of state funds as a form of compensation

for past breaches of legal duties by state officials”)

      b.     The UF Board Members Lack any Authority to Enforce the State Health
             Plan Exclusion

      Just as the UF Defendants cannot redress any harm suffered by Plaintiff, they

are not authorized to establish or enforce the terms of the exclusion in the state health

plan, rendering an Ex Parte Young claim inappropriately pled against the UF Board

Members in their official capacities. Under Ex Parte Young, a litigant must bring her

case “against the state official or agency responsible for enforcing the allegedly

unconstitutional scheme.” Osterback v. Scott, 782 F. App'x 856, 858–59 (11th Cir.

2019) (quoting ACLU v. The Florida Bar, 999 F.2d 1486, 1490 (11th Cir. 1993)).

      Indeed, unless the state officer sued in his official capacity has some

responsibility to enforce the statute or provision at issue, the "fiction" of Ex parte

Young cannot operate. Only if a state officer has the authority to enforce an
                                        20 of 24
     Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 21 of 23




unconstitutional act in the name of the state can the Supremacy Clause be invoked

to strip the officer of his official or representative character and subject him to the

individual consequences of his conduct. Summit Med. Assocs., P.C, 180 F.3d at 1341

(citing Ex Parte Young). Where the named defendant lacks any responsibility to

enforce the statute or scheme at issue the real party in interest is the state and the suit

remains barred by the Eleventh Amendment.” Summit Med. Assocs., 180 F.3d at

1341.

        The fact of the matter is that the health insurance offered to the Plaintiff is not

determined by UF. DMS is tasked by statute with establishing the health care plans,

exclusions and all. The UF Board Members are not authorized in any way to solicit

bids for health insurance plans, establish exclusions, or otherwise dictate to Plaintiff

the contours of healthcare coverage. That is DMS’s responsibility. Indeed, the UF

Board Members were not involved in the decision to even deny the Plaintiff’s claim

for benefits.

        Because the UF Board Members lack the authority to establish the state health

plan or enforce any exclusion that Plaintiff alleged caused her harm, the fiction of

Ex Parte Young simply does not hold water. See Osterback, 782 Fed. App'x at 858–

59 (holding that suit against the Governor of Florida in his official capacity was

barred by sovereign immunity and not subject to Ex Parte Young exception because,

while the Governor had constitutional and statutory authority to enforce the law and

                                         21 of 24
    Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 22 of 23




oversee the executive branch, the responsibility for the enforcement of a challenged

provision rested with the Division of Administrative Hearings). The non-fiction is

that the Complaint is a suit against the state, and the challenge lodged against the UF

Board Members in their official capacities are barred by the doctrine of sovereign

immunity.

                                     Conclusion

      For the foregoing reasons, the UF Defendants request that this Court dismiss

Count’s II and VI of the Complaint, with prejudice.




                                       22 of 24
    Case 4:20-cv-00020-MW-MAF Document 20 Filed 02/27/20 Page 23 of 23




      Respectfully submitted this 27th day of February, 2020.

                                      /s/ Jeffrey D. Slanker
                                      JEFFREY D. SLANKER
                                      Florida Bar No. 100391
                                      E-mail: jslanker@sniffenlaw.com
                                      MICHAEL P. SPELLMAN
                                      Florida Bar No. 937975
                                      E-mail: mspellman@sniffenlaw.com
                                      MARK K. LOGAN
                                      Florida Bar No. 0494208
                                      E-mail: mlogan@sniffenlaw.com

                                      SNIFFEN & SPELLMAN, P.A.
                                      123 North Monroe Street
                                      Tallahassee, Florida 32301
                                      Telephone: (850) 205-1996
                                      Facsimile: (850) 205-3004

                                      Attorneys for the UF Defendants

                      WORD COUNT CERTIFICATION

      This document complies with word limits set forth in N.D. Fla. Local Rule
7.1(F), and contains 5,050 words, which includes the headings, footnotes, and
quotations, but does not include the case style, signature block or Certificates of
Word Count and Service.

                                      /s/ Jeffrey D. Slanker
                                      JEFFREY D. SLANKER

                         CERTIFICATE OF SERVICE

       The undersigned certifies that on this 27th day of February, 2020, a true and
correct copy of the foregoing was electronically filed in the U.S. District Court,
Northern District of Florida, using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

                                      /s/ Jeffrey D. Slanker
                                      JEFFREY D. SLANKER
                                     23 of 24
